DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-10 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The specification in the publication states, “the value of weft” [0054, Line 6] and the submitted specification states, “the value of wleft” [0038, Line 4]. The specification states, “performing rate-distortion” [0008, Line 11] and should be “performing rate distortion” to remain consistent with the rest of the specification.
Appropriate correction is required.
Drawings
The drawings are objected to because (1) “discion” should be “decision” in the 6th box down in Fig. 1, (2) “outputing” should be “outputting” in the 7th box down in Fig. 1, and (3) “the decoding Side” should be “the decoding side” in the yes/no triangle in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Claim Objections
Claim 1 is objected to because of the following informalities:  “rate-distortion” should be “rate distortion” [Line 7]; “Subsequently” should be “subsequently” [Line 18].  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the afilter” should be “the filter” [Line 1].  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the filter intensity parameters" in line 4 and “the prediction distortion training” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,939,124 in view of KIM et al. (Hereafter, “Kim”) [US 2018/0309987 A1].

Table 1: Instant Application No. 16/755,350 Claims vs. U.S. Patent No. 10,939,124 Claims
Instant Application No. 16/755,350 Claims (Difference Emphasis Added)
U.S. Patent No. 10,939,124 Claims (Difference Emphasis Added)
1. A boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance 
to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks, comprising: 1) at the encoding side, performing rate-distortion optimization on each coding unit; comprising: 11) performing 
intra prediction block filtering for each coding unit;  12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision; transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is 
used for intra prediction; 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks; Subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra 
prediction block, and filter coefficients are selected according to the size of the prediction block; the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value; 2) at the decoding side, reading the flag in the bitstream for each coding unit and decoding according to the flag, which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter, which including the following processes: first, obtaining reference pixels adjacent to the current block from the 
reconstructed prediction blocks; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding; finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the prediction block, and the current prediction value is filtered using the reference pixels to obtain a new intra prediction value. 

5. The method according to claim 1, characterized in that the intra prediction block filter is a three-tap filter, which is expression as formula 1:                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        '
                                                    
                                                
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                    
                                                
                                                =
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        l
                                                        e
                                                        f
                                                        t
                                                    
                                                
                                                
                                                    
                                                        x
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        -
                                                        1
                                                        ,
                                                        y
                                                    
                                                
                                                +
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        t
                                                        o
                                                        p
                                                    
                                                
                                                
                                                    
                                                        y
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        x
                                                        ,
                                                        -
                                                        1
                                                    
                                                
                                                +
                                                
                                                    
                                                        1
                                                        -
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                l
                                                                e
                                                                f
                                                                t
                                                            
                                                        
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                w
                                                            
                                                            
                                                                t
                                                                o
                                                                p
                                                            
                                                        
                                                        
                                                            
                                                                y
                                                            
                                                        
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                    
                                                
                                                 
                                                0
                                                ≤
                                                x
                                                ,
                                                y
                                                <
                                                N
                                                 
                                            
                                        for a prediction pixel, two reference pixels, pixel P(-1,y) in the same row thereof left(x) and wtop(y) are the boundary filtering coefficients of the two reference pixels respectively, P(x,y) is the predicted pixel after the intra prediction; P'(x,y) is the pixel after the intra prediction block filtering; x, y are the coordinates within the prediction block, it is the first column in the prediction block when x=0, it is the first row in the prediction block when y=0; n is the number of rows or columns.
coding method for intra-frame and inter-frame prediction, on the encoding side, rate-distortion optimization is performed for each coding unit; for the pixel values obtained after prediction, adaptively select whether to filter a prediction block through an rate-distortion optimization decision; 
a filter is established based on a generalized Gaussian distribution function, and different filters are used for prediction blocks of different sizes, filter parameters are obtained by training the prediction blocks of each size;  it includes the following steps: 11) performing intra prediction or inter prediction on each coding unit;  12) filtering the prediction blocks using the filter, including the following process: first, obtain the reconstructed pixel adjacent to the current prediction block from the reconstructed coding unit, and use them as reference pixels for filtering; after that, the reference pixel required for filtering are selected according to the prediction mode: if 
it is an intra coding unit (Intra CU), the reference pixels for filtering are selected according to the prediction mode of the current intra coding unit; if it is an inter coding unit (Inter CU), all the adjacent reference pixels on the left of and above the current inter prediction block are used; finally, a filter coefficient is selected according to the size of the prediction block, and the current prediction block is filtered using the reference pixels to obtain a new                                             
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        '
                                                    
                                                
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                    
                                                
                                                =
                                                f
                                                
                                                    
                                                        x
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        -
                                                        1
                                                        ,
                                                        y
                                                    
                                                
                                                +
                                                f
                                                
                                                    
                                                        y
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        x
                                                        ,
                                                        -
                                                        1
                                                    
                                                
                                                +
                                                
                                                    
                                                        1
                                                        -
                                                        f
                                                        
                                                            
                                                                x
                                                            
                                                        
                                                        -
                                                        f
                                                        
                                                            
                                                                y
                                                            
                                                        
                                                    
                                                
                                                ∙
                                                P
                                                
                                                    
                                                        x
                                                        ,
                                                        y
                                                    
                                                
                                                 
                                                0
                                                ≤
                                                x
                                                ,
                                                y
                                                <
                                                N
                                            
                                         Formula 1 wherein, f(x) and f (y) are filter coefficients of these two reference pixels, respectively; P (x, y) is the predicted pixel point obtained after the prediction;  P'(x, y) is the pixel point after the prediction block filtering; x, y are the coordinates within the prediction block, and x=0 means the first column in the prediction block, y=0 indicates the first row in the prediction block; N is the size of the current prediction block; the prediction block filter uses filter coefficients based on the generalized Gaussian distribution function, which is expressed as Formula 5:                                             
                                                f
                                                
                                                    
                                                        x
                                                    
                                                
                                                =
                                                a
                                                ∙
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        x
                                                                    
                                                                    
                                                                        c
                                                                    
                                                                
                                                            
                                                            
                                                                b
                                                            
                                                        
                                                    
                                                
                                            
                                        , x=0, 1, … , N Formula 5 wherein, a, b, c, and t are parameters of the generalized Gaussian distribution function;  and x represents the distance from the current prediction value to the boundary;  t is a constant; set different filter coefficients for different prediction block sizes; 13) determining whether to use prediction block filtering through a rate-distortion optimization decision; for each coding unit, transmits a flag to the bitstream to identify whether prediction block filtering is used.

Claim 8 is the same as claim 1 but in decoding form.
intra prediction block boundary filtering is used for intra prediction is 1-bit.
2. The encoding method according to claim 1, characterized in that a flag transmitted to each bit stream in each coding unit and used to identify whether prediction block filtering is used is a 1-bit flag.
6. The method according to claim 5, characterized in that for the intra prediction block filter, when wtop(y) attenuates to 0, the intra prediction block filter degenerates into a two-tap filter, as shown in formula 2: P'(x,y)=wleft(x)·P(-1,y)+(1-wleft(x)) ·P(x,y), x<N (formula 2) P'(x,y)=wtop(y) ·P(x,-1)+(1-wtop(y)) ·P(x,y), y<N (formula 3) when wleft(y) attenuates to 0, the intra prediction block filter degenerates into a two-tap filter, as shown in formula 3.
3. The encoding method according to claim 1, characterized in that when the filter coefficient f (y) or f (x) of the three-tap prediction block filter is attenuated to 0, it is degraded to a two-tap filter, respectively expressed as Formula 2 and Formula 3: P'(x,y)=f(x) ·P(-1,y)+(1-f(x)) ·P(x,y), x<N Formula 2 P'(x,y)=f(y) ·P(x,-1)+(1-f(y)) ·P(x,y), y<N Formula 3 Formula 2 and Formula 3 
are uniformly expressed as Formula 4: p'(x)=f(x) ·p(-1)+(1-f(x)) ·p(x) Formula 4 wherein, p (x) is the pixel value obtained after prediction, p'(x) is the pixel point after prediction block filtering, p (-1) is the reference pixel point used in prediction block filtering, and x is the distance from the current pixel value to the boundary of the prediction block.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
boundary filtering method for intra prediction, whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision; during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, 13) when intra prediction block boundary filtering should be used at the encoding side, intra boundary filtering coding is performed by the intra prediction block filter; Subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value; 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter; then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding. 
Kim discloses boundary filtering method for intra prediction ([Title] Filtering Method and Apparatus for Improving Prediction in Image Coding System), whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision ([0207] The encoding apparatus determines whether the Wiener filter for the current block is available (step, S1410). The encoding apparatus may determine whether the Wiener filter is available by comparing rate-distortion (RD) cost between the case of applying the Wiener filter and the case of not applying the Wiener filter. The encoding apparatus may generate a Wiener filter flag based on the result of determination.); during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter [Fig. 5], 13) when intra prediction block boundary filtering should be used at the encoding side [Fig. 1 and 4], intra boundary filtering coding is performed by the intra prediction block filter ([0207] The encoding apparatus determines whether the Wiener filter for the current block is available (step, S1410).); Subsequently, intra prediction is performed according to the prediction direction of the intra prediction block to obtain an intra prediction value ([0041] When the intra prediction is performed, the prediction mode may be determined in the unit of PU and the prediction process may be performed in the unit of PU. Alternatively, the prediction mode may be determined in the unit of PU and the inter prediction may be performed in the unit of TU. [0042] The prediction modes in the intra prediction may include 33 directional prediction modes and at least two non-directional modes, as an example. The non-directional modes may include a DC prediction mode and a planar mode.); 22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter [Fig. 15], which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed 5prediction blocks ([0043] In the intra prediction, a prediction block may be constructed after a filter is applied to a reference sample. At this time, it may be determined whether a filter should be applied to a reference sample according to the intra prediction mode and/or the size of a current block.); then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding ([0041] When the intra prediction is performed, the prediction mode may be determined in the unit of PU and the prediction process may be performed in the unit of PU. Alternatively, the prediction mode may be determined in the unit of PU and the inter prediction may be performed in the unit of TU. [0042] The prediction modes in the intra prediction may include 33 directional prediction modes and at least two non-directional modes, as an example. The non-directional modes may include a DC prediction mode and a planar mode.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Hereafter, “Kim”) [US 2018/0309987 A1] in view of JUN et al. (Hereafter, “Jun”) [US 2018/0376137 A1].
In regards to claim 1, Kim discloses a boundary filtering method for intra prediction ([Title] Filtering Method and Apparatus for Improving Prediction in Image Coding System), whether boundary filtering is performed on an intra prediction block or not is adaptively selected by means of a rate distortion optimization decision ([0207] The encoding apparatus determines whether the Wiener filter for the current block is available (step, S1410). The encoding apparatus may determine whether the Wiener filter is available by comparing rate-distortion (RD) cost between the case of applying the Wiener filter and the case of not applying the Wiener filter. The encoding apparatus may generate a Wiener filter flag based on the result of determination.); during filtering, a filter coefficient exponentially attenuated relative to distance to 5boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter [Fig. 5], and ([0207] The encoding apparatus determines whether the Wiener filter for the current block is available (step, S1410). The encoding apparatus may determine whether the Wiener filter is available by comparing rate-distortion (RD) cost between the case of applying the Wiener filter and the case of not applying the Wiener filter.); comprising: 1011) performing intra ([0041] When the intra prediction is performed, the prediction mode may be determined in the unit of PU and the prediction process may be performed in the unit of PU. Alternatively, the prediction mode may be determined in the unit of PU and the inter prediction may be performed in the unit of TU.); 12) determining whether intra prediction block boundary filtering should be used at the encoding side by means of a rate distortion optimization decision ([0207] The encoding apparatus may determine whether the Wiener filter is available by comparing rate-distortion (RD) cost between the case of applying the Wiener filter and the case of not applying the Wiener filter.); transmitting a flag to the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction ([0207] The encoding apparatus may generate a Wiener filter flag based on the result of determination. The encoding apparatus may set a value of the Wiener filter flag to 1 when the Wiener filter is available, and set a value of the Wiener filter flag to 0 when the Wiener filter is not available.); 13) when intra prediction block boundary filtering should be used at the encoding side [Fig. 1 and 4], intra 15boundary filtering coding is performed by the intra prediction block filter ([0207] The encoding apparatus determines whether the Wiener filter for the current block is available (step, S1410).), which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed prediction blocks ([0043] In the intra prediction, a prediction block may be constructed after a filter is applied to a reference sample. [Fig. 5]); Subsequently, intra prediction is performed according to the prediction direction of the intra 20prediction block to obtain an intra prediction value ([0041] When the intra prediction is performed, the prediction mode may be determined in the unit of PU and the prediction process may be performed in the unit of PU. Alternatively, the prediction mode may be determined in the unit of PU and the inter prediction may be performed in the unit of TU. [0042] The prediction modes in the intra prediction may include 33 directional prediction modes and at least two non-directional modes, as an example. The non-directional modes may include a DC prediction mode and a planar mode.); finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block ([0043] In the intra prediction, a prediction block may be constructed after a filter is applied to a reference sample. At this time, it may be determined whether a filter should be applied to a reference sample according to the intra prediction mode and/or the size of a current block.), and filter coefficients are selected according to the size of the prediction block ([0012] generating a Wiener filter candidate list based on spatial neighboring blocks of the current block when the Wiener filter is available, and deriving Wiener filter coefficients for the current block based on a candidate block in the Wiener filter candidate list); the current prediction value is subjected to boundary filtering using the reference pixels to obtain a new intra prediction value ([0011] filtering the prediction samples based on the derived Wiener filter coefficients, an inverse transform unit for generating residual samples for the current block based on the residual information, and an adder for generating a reconstructed picture based on the filtered prediction samples and the residual samples [0012] filtering the prediction samples based on the derived Wiener filter coefficients, deriving residual samples for the current block based on original samples and the filtered prediction samples, and outputting by encoding prediction related information of the current block, residual information of the residual samples and Wiener filter information [0043] In the intra prediction, a prediction block may be constructed after a filter is applied to a reference sample. At this time, it may be determined whether a filter should be applied to a reference sample according to the intra prediction mode and/or the size of a current block.);  252) at the decoding side ([Fig. 2 and 0225] Referring to FIG. 15, the decoding apparatus obtains prediction related information, residual information and Wiener filter information from the bit stream received from the encoding apparatus (step, S1500). The decoding apparatus may entropy-decode the bit stream and obtain the prediction related information, the residual information and the Wiener filter information.), reading the flag in the bitstream for each coding unit and decoding according to the flag ([0232] The decoding apparatus may receive a Wiener filter flag explicitly through the bit stream, and determine whether the Wiener filter is available for the current block based on the Wiener filter flag.), which including the following processes: 21) determining whether intra prediction block boundary filtering should be used at the decoding side ([0233] In addition, the decoding apparatus may determine whether the Wiener filter is not available implicitly in at least one case of the case that a prediction mode for the current block is a skip mode or the case that a partitioning mode is 2Nx2N. In this case, the decoding apparatus may not receive or parse the Wiener filter flag from the bit stream.  In this case, the decoding apparatus may estimate or determine a value of the Wiener filter flag to be 0.); 9Attorney Docket No. 112958-23698US01; Ii9020340P-US22) when intra prediction block boundary should be used at the decoding side, intra boundary filtering decoding is performed by the intra prediction block filter [Fig. 15], which including the following processes: first, obtaining reference pixels adjacent to the current block from the reconstructed 5prediction blocks ([0043] In the intra prediction, a prediction block may be constructed after a filter is applied to a reference sample. At this time, it may be determined whether a filter should be applied to a reference sample according to the intra prediction mode and/or the size of a current block.); then, intra prediction is performed to obtain the intra prediction value according to the prediction mode of the intra prediction block that is obtained by decoding ([0041] When the intra prediction is performed, the prediction mode may be determined in the unit of PU and the prediction process may be performed in the unit of PU. Alternatively, the prediction mode may be determined in the unit of PU and the inter prediction may be performed in the unit of TU. [0042] The prediction modes in the intra prediction may include 33 directional prediction modes and at least two non-directional modes, as an example. The non-directional modes may include a DC prediction mode and a planar mode.); finally, reference pixels for boundary filtering are selected according to the prediction mode of the current intra prediction block, and filter coefficients are selected according to the size of the 10prediction block ([0236] The encoding apparatus may further generate the Wiener filter candidate list based on a temporal corresponding block. The Wiener filter candidate list may include Wiener filter candidates represented in Table 1 and Table 2 described above. [0239] The Wiener filter coefficients for the selected candidate block may be derived based on the relation between the candidate block and the reference block of the candidate block. Particularly, a method for deriving the Wiener filter coefficients for each of the spatial neighboring blocks or the temporal corresponding block is as described in the description for FIG. 5. [0240] Here, as an example, the temporal corresponding block may be a bottom-right neighboring block or a center bottom-right block of the collocated block located on the collocated picture which is one of the reference pictures.), and the current prediction value is filtered using the reference pixels to obtain a new intra prediction ([0248] The decoding apparatus performs filtering of the prediction samples based on the derived Wiener filter coefficients (step, S1540). The decoding apparatus may generate prediction samples more similar to an original sample through the filtering, and through this, may reduce the amount of data for residual samples. [0249] The decoding apparatus generates a reconstructed picture based on the filtered prediction samples and residual samples (step, S1550). The decoding apparatus may derive the residual samples for the current block based on the obtained residual information, and generate reconstructed samples by adding the filtered prediction samples for the current block and the residual samples. The decoding apparatus may generate the reconstructed picture based on the reconstructed samples.).
Jun discloses during filtering, a filter coefficient exponentially attenuated relative to distance to boundary is adopted to perform filtering on the first N rows or the first N columns of the intra prediction block by means of an intra prediction block filter, and different filtering strengths are used according to different sizes of the prediction blocks ([0146] In intra prediction, a prediction block may be generated after applying a reference sample filter to a reference pixel by using at least one of the intra-prediction mode and the size of the encoding/decoding target block. Types of the reference sample filter applied to the reference pixel may differ from each other. For example, the types of the reference sample filter may differ from each other depending on the intra-prediction mode of the encoding/decoding target block, the size/shape of the encoding/decoding target block, a position of the reference pixel, etc. "Types of the reference filter may differ" may mean a case that at least one of a filter coefficient of the reference sample filter, the number of filter taps, filter strength, or the number of filtering processes is different.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the use of different filter strengths depending on the size/shape of the target block as taught by Jun in order to enhance the efficiency of the image encoding/decoding in the method and apparatus [See Jun].

In regards to claim 2, the limitations of claim 1 have been addressed. Kim discloses characterized in that the flag of the bitstream to identify whether intra prediction block boundary filtering is used for intra prediction is 1-bit ([0207] The encoding apparatus may generate a Wiener filter flag based on the result of determination. The encoding apparatus may set a value of the Wiener filter flag to 1 when the Wiener filter is available, and set a value of the Wiener filter flag to 0 when the Wiener filter is not available.).

In regards to claim 3, the limitations of claim 1 have been addressed. Kim discloses characterized in that the value of N is determined by the characteristics of different intra prediction modes and intra prediction blocks of different sizes [Fig. 5-9 and 0113-0115].

In regards to claim 4, the limitations of claim 3 have been addressed. Kim discloses characterized in that the filtering is performed on the first 10 rows or the first 10 columns of the intra prediction block at most [Fig. 5-9 and 0113-0115].
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482